Case: 19-60669       Document: 00515800275            Page: 1      Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                     No. 19-60669                        March 29, 2021
                                   Summary Calendar                      Lyle W. Cayce
                                                                              Clerk

   Yoel Alonso Leal,

                                                                                Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                              Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 215 950 092


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Yoel Leal, a native and citizen of Cuba, petitions for review of his
   order of removal. He contends that the immigration judge’s adverse credi-
   bility finding is not supported by substantial evidence. He further avers that




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-60669       Document: 00515800275         Page: 2   Date Filed: 03/29/2021




                                    No. 19-60669


   substantial evidence indicates the elements of his asylum claim have been
   fulfilled.
            The Board of Immigration Appeals declined to affirm the adverse
   credibility finding. Leal, however, did not exhaust administrative remedies
   as to his credibility challenge by raising it in a motion to reconsider, and we
   lack jurisdiction to address that challenge. See Vazquez v. Sessions, 885 F.3d
   862, 868−69 (5th Cir. 2018); Omari v. Holder, 562 F.3d 314, 321 (5th Cir.
   2009).
            Persecution for purposes of a past-persecution-asylum claim must be
   extreme conduct. Tesfamichael v. Gonzales, 469 F.3d 109, 116 (5th Cir. 2006);
   see also Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). Harm
   analogous to what Leal described does not compel a finding of statutory per-
   secution. See Chen v. Ashcroft, 381 F.3d 221, 234−35 (5th Cir. 2004); Tesfa-
   michael, 469 F.3d at 117.
            Asylum can also be based on a reasonable fear of future persecution.
   Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444−45 (5th Cir. 2001). Leal has not
   offered evidence that would compel the conclusion that he will be persecuted
   in the future. See Faddoul v. INS, 37 F.3d 185, 188−89 (5th Cir. 1994). Addi-
   tionally, internal relocation negates a reasonable fear of future persecution,
   and Leal has not shown evidence that would compel a finding that he cannot
   relocate within his country. See 8 C.F.R. § 208.13(b)(2)(ii); Lopez-Gomez,
   263 F.3d at 445−46. Finally, Leal did not present his argument for withhold-
   ing of removal to the Board of Immigration Appeals, so it is unexhausted, and
   we lack jurisdiction to consider it. See Vazquez, 885 F.3d at 868−69.
            The petition for review is DENIED in part and DISMISSED in
   part for want of jurisdiction.




                                          2